DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-55 and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (“Vyas”) (U.S. Patent Application Publication Number 2013/0329615) and Malina et al. (“Malina”) (U.S. Patent Number 8,670,205).
Regarding Claims 43, 61, and 62, Vyas discloses a method for power management of an event-based processing system (paragraph 0034), wherein the method comprises: 
obtaining information representing a history of arrival times of events (i.e., unsolicited incoming packets), wherein said information comprises arrival timestamps of the events  (paragraph 0045); 
determining a measure for power management by calculating an event rate based on the timestamps of at least two events represented in said information (paragraphs 0045-0046); and 

Vyas does not expressly disclose wherein the step of taking a power management action comprises changing to a higher power state when the calculated event rate is greater than an event rate threshold.
In the same field of endeavor (e.g., power saving techniques), Malina teaches wherein the step of taking a power management action comprises changing to a higher power state when the calculated event rate is greater than an event rate threshold (Column 3, lines 35-39 and 63-66; see also Column 4, lines 16-36; i.e., entering a higher power mode when a frequency of write requests exceeds a threshold).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Malina’s teachings of power saving techniques with the teachings of Vyas, for the purpose of assuring adequate processing power is used for events, while conserving power when possible.

Regarding Claim 44, Vyas discloses wherein the step of taking a power management action comprises: comparing the determined measure for power management to a power management threshold; and taking the power management action depending on how the determined measure is related to the power management threshold (paragraphs 0045-0046).

Regarding Claim 45, Vyas discloses wherein the step of calculating an event rate comprises calculating an event arrival time difference based on the timestamps of at least two events represented in said information and calculating the event rate based on the calculated event arrival time difference (paragraphs 0045-0046).
Regarding Claim 46, Malina teaches wherein the step of taking a power management action comprises changing to a lower power state when the calculated event rate is less than a hysteresis adapted threshold, which is defined as the event rate threshold minus a configurable hysteresis level (Column 4, line 51 - Column 5, line 19).

Regarding Claim 47, Vyas discloses wherein the step of determining a measure for power management comprises: determining a first representation of timestamps associated with a first set of events and a second representation of timestamps associated with a second set of events; and determining the measure for power management based on the first representation of timestamps and the second representation of timestamps (paragraphs 0045-0046 and 0052; i.e., the incoming solicited and unsolicited packets being equivalent to the claimed first and second sets of events, respectively).

Regarding Claim 48, Vyas discloses wherein the information representing a history of arrival times of events is stored in a circular buffer comprising timestamps of K previously arrived events, and the measure for power management is determined based on the timestamp of one of the most recently arrived events and the timestamp located N events back in the buffer, wherein N<K (paragraphs 0045-0046; i.e., the examiner takes Official Notice that circular buffers were well known in the art).

Regarding Claim 49, Malina teaches wherein the step of taking a power management action comprises changing power state in the processing system and/or changing processor frequency (Column 2, line 63 - Column 3, line 6).

Regarding Claim 50, Malina teaches wherein the step of changing power state comprises changing P state, C state and/or S state of the processing system (Column 2, line 63 - Column 3, line 6; i.e., it is not clear what is meant by the recited phrases, and therefore the power changing method disclosed in the reference is being equated to the claimed P state).

Regarding Claim 51, Vyas discloses wherein the information representing a history of arrival times of events is maintained as a continuously updated list of event arrival timestamps (paragraphs 0045-0046).

Regarding Claim 52, Vyas discloses wherein the events are represented by signal messages or packets (paragraphs 0045-0046).

Regarding Claim 53, Vyas discloses wherein the events are represented by packets arriving to the processing system and the event arrival timestamps are packet arrival timestamps, and a measure for power management is determined based on the packet arrival timestamps of at least two packets (paragraphs 0045-0046).

Regarding Claim 54, Vyas discloses wherein the processing system is a packet processing system arranged in a network environment and the events are represented by network packets arriving to the processing system (paragraphs 0045-0046).

Regarding Claim 55, Vyas discloses wherein the processing system is a cascaded processing system comprising at least two processors connected in series, and the method is performed for each of the processors (Figure 2, items 202-206).

Regarding Claim 60, Malina teaches wherein a probing mechanism is performed to provide an estimate for determining at least one power management threshold, and the step of taking a power management action is based on said at least one power management threshold (Column 3, lines 35-39 and 63-66).

Claims 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas and Malina as applied to Claim 43, and further in view of Khodorkovsky et al. (“Khodorkovsky”) (U.S. Patent Application Publication Number 2013/0155045).
Regarding Claim 56, Vyas and Malina do not expressly disclose wherein the processing system operates based on at least two virtual machines, and the method is performed for each of the virtual machines.
In the same field of endeavor (e.g., power saving techniques), Khodorkovsky teaches wherein the processing system operates based on at least two virtual machines, and the method is performed for each of the virtual machines (Figure 2, items 40).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Khodorkovsky’s teachings of power saving techniques with the teachings of Vyas and Malina, for the purpose of allowing the system to operate multiple tasks simultaneously on a single processor.

Regarding Claim 57, Khodorkovsky teaches wherein the step of taking a power management action comprises keeping track of the relationship between virtual machines and physical processor(s) and managing power management decisions for each of the virtual machines (paragraph 0026).

Regarding Claim 58, Khodorkovsky teaches wherein the step of managing the power management decisions for each of the virtual machines comprises merging the power management decisions for two or more virtual machines running on the same physical processor (Figure 2, item 50, paragraph 0034).

Regarding Claim 59, Khodorkovsky teaches wherein the step of merging the power management decisions for two or more virtual machines running on the same physical processor comprises setting an intermediate power state based on a request (Figure 2, items 52) for a lower power state from one of the virtual machines and a request for a higher power state from another one of the virtual machines (paragraph 0037).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185